Per Curiam,
At Paoli station, where plaintiff was injured, the defendant company had three tracks. Passenger trains for Philadelphia left the station on track No. 1. While the train was passing through the switches in order to take its usual position for starting, the plaintiff unnecessarily, and without invitation from any one, went upon, the roadbed and was struck by the rear end of the train that was being backed dp. The undisputed testimony shows a clear case of contributory negligence on his part, and hence there was no error in refusing to take off the judgment of nonsuit. The case comes within the principle of Irey v. Railroad Co., 132 Pa. 563.
Judgment affirmed.